





EXHIBIT 10.15.17.


Fiscal Year 2018 Financial Goal Restricted Stock Units Grant


Terms and Conditions
[for Chairman and CEO and Chief Technology Officer]1 


You have received a grant of Restricted Stock Units (the “Units”) under the
Monsanto Company 2005 Long-Term Incentive Plan, as amended (the “Plan”). The
Grant Date and the number of Units initially covered by this grant (the “Initial
Number of Units”) are set forth in the document you have received entitled
“Long-Term Incentive Statement.” The maximum number of Units that you may
receive under this grant (the “Maximum Number of Units”) is two times the
Initial Number of Units. The Long-Term Incentive Statement and these terms and
conditions collectively constitute the Award Certificate for the Units, and
describe the provisions applicable to the Units.
1.    Definitions. Each capitalized term not otherwise defined herein has the
meaning set forth in the Plan or, if not defined in the Plan, in the attached
Long-Term Incentive Statement. The “Company” means Monsanto Company, a Delaware
corporation incorporated February 9, 2000.
2.    Nature of Units. The Units represent the right to receive, in certain
circumstances, a number of Shares determined in accordance with the Long-Term
Incentive Statement and these terms and conditions. Until such time (if any) as
Shares are delivered to you, you will not have any of the rights of a common
stockholder of the Company with respect to those Shares, your rights with
respect to the Units and those Shares will be those of a general creditor of the
Company, and you may not sell, assign, transfer, pledge, hypothecate, give away,
or otherwise dispose of the Units. Any attempt on your part to dispose of the
Units will result in their being forfeited. However, you shall have the right to
receive a cash payment (the “Dividend Equivalent Payment”) with respect to the
Units (if any) that vest pursuant to this Award Certificate, subject to
withholding pursuant to Section 6 below, in an amount equal to the aggregate
cash dividends that would have been paid to you if you had been the record
owner, on each record date for a cash dividend during the period from the Grant
Date through the settlement date of the Units, of a number of Shares equal to
the number of Units that vest under this Award Certificate. The Dividend
Equivalent Payment shall be made on such settlement date. You shall not be
entitled to receive any payments with respect to any non-cash dividends or other
distributions that may be made with respect to the Shares.
3.    Vesting of Units.
(a)    162(m) Performance Goal. Subject to Section 5, in order to vest in the
Maximum Number of Units or any lesser number of Units under this Award
Certificate, the 162(m) Performance Goal must be met (as determined and
certified by the Committee following August 31, 2020). The “162(m) Performance
Goal” is that the Company’s Net Income, as defined in the next sentence, must
exceed zero for the period from September 1, 2017 through August 31, 2020. “Net
Income” means gross profit (i) minus (A) sales, general and administrative
expenses, (B) research and development expense, (C) amortization, (D) net
interest expense, and (E) income taxes and (ii) plus or minus other income and
expense; all as reported in the Company’s financial statements; but excluding
positive or negative effects of (I) restructuring charges and reversals, (II)
the outcome of lawsuits, (III) the impact of liabilities, expenses, settlements
or agreements related to the Company’s indemnification obligations to Pharmacia
LLC or Solutia Inc, (IV) the impact of items related to the pendency or
consequences of the transactions contemplated by the Agreement and Plan of
Merger, by and among Bayer Aktiengesellschaft, KWA Investment Co., and the
Company, dated as of September 14, 2016 (the “Merger Agreement”), (V) unbudgeted
business sales and divestitures, and (VI) the cumulative effects of changes in
accounting methodology made after August 31, 2017.
(b)    EPS, Cash Flow, and ROC Goals. If the Section 162(m) Performance Goal is
met, then the number of Units eligible for vesting under this Award Certificate
will be determined one-third based upon the Company’s achievement of cumulative
earnings per share (the “EPS Goal”), one-third based upon the Company’s
achievement of cumulative cash flow (the “Cash Flow Goal”), and one-third based
upon the Company’s achievement of return on capital (the “ROC Goal,” and,
together with the EPS Goal and the Cash Flow Goal, the “Goals” and each,
singularly, a “Goal”) for fiscal years 2018, 2019 and 2020 as compared to the
Goals set forth on Exhibit A hereto. Not later than November 15, 2020, the
Committee will determine the extent to which the Goals have been met, the number
of Units that have vested under this Award Certificate, and the number of Units
to be forfeited, as follows:
_______________________________


1 Bracketed language indicates continued vesting provisions included in terms
and conditions of grant to Chairman and CEO and Chief Technology Officer





--------------------------------------------------------------------------------





Below Threshold-Level Performance: For each Goal as to which performance is
below threshold level, one-third of the Initial Number of Units shall be
forfeited.


Above Threshold-Level/Below Target Performance: For each Goal as to which
performance is at or above threshold level but below target level, a number of
Units that is equal to (i) one-third of the Initial Number of Units times (ii)
the percentage determined by straight-line interpolating between 50% and 100%,
based on the relationship between actual performance, threshold-level
performance, and target-level performance for the applicable Goal, shall,
subject to Section 3(c), vest as of November 15, 2020.
Target-Level Performance: For each Goal as to which target-level performance is
achieved, one-third of the Initial Number of Units shall, subject to Section
3(c), vest as of November 15, 2020.
Above Target-Level Performance: For each Goal as to which greater than
target-level performance is achieved, a number of Units that is equal to (i)
one-third of the Initial Number of Units times (ii) the percentage determined by
straight-line interpolating between 100% and 200%, based on the relationship
between actual performance, target-level performance, and outstanding-level
performance for the applicable Goal (for this purpose, performance above the
outstanding level for the applicable Goal shall be deemed to be performance at
such outstanding level) shall, subject to Section 3(c), vest as of November 15,
2020.
(c)    Effect of Termination of Service. Subject to Section 5(c), if you incur a
Termination of Service before November 15, 2020 as a result of a Job
Elimination, your Retirement, or your Disability or death (each, a “Proration
Event”), then effective as of November 15, 2020, a number of Units shall vest,
equal to (i) the number of Units (if any) that vest based upon the application
of paragraphs (a) and (b) above (and, if applicable, taking into account Section
5(b)), times (ii) a fraction (the “Proration Fraction”), the numerator of which
is the number of days from September 1, 2017 through your date of termination,
and the denominator of which is 1172 (subject to the special rule of Section
5(b)(v) that applies in the event that a Change of Control occurs following such
Termination of Service). Except as provided in Section 5(c), if you incur a
Termination of Service before November 15, 2020 for any other reason, all Units
subject to this Award Certificate shall be forfeited as of the date of such
Termination of Service.
[(c)    Effect of Termination of Service. Subject to Section 5(c), if after the
Grant Date and prior to November 15, 2020, you incur: (i) a Termination of
Service by reason of Retirement, death or Disability, or (ii) a Termination of
Service without Cause on account of a Job Elimination or divestiture, this Award
Certificate shall continue in effect without regard to the continued services
requirement of the final sentence of this paragraph, the Units granted to you
hereunder shall continue to vest based on the degree of achievement of the
performance goals set forth in Sections 3(a) and 3(b), and you shall be
delivered Shares in accordance with Section 4 on the same terms that would have
applied had you remained continuously employed through November 15, 2020. Except
as provided in Section 5(c), if you incur a Termination of Service before
November 15, 2020 for any reason other than those set forth in the preceding
sentence, all Units subject to this Award Certificate shall be forfeited as of
the date of such Termination of Service.]2 
4.    Delivery of Shares or Other Settlement. The Company shall deliver to you a
number of Shares equal to the number of Units (if any) that vest pursuant to
this Award Certificate (except that in the event of settlement following
conversion of the Units into a cash account or award pursuant to Section 5(a) or
Section 5(d), delivery shall be in cash), subject to withholding as provided in
Section 6 below. Such delivery shall take place as soon as practicable, but in
no event more than 15 days, after November 15, 2020. Notwithstanding the
foregoing but subject to Section 6(b), with respect to a Termination of Service
that is a “separation from service” within the meaning of Section 409A of the
Code (“Separation from Service”) and that occurs during the two-year period
following a Change of Control that qualifies as an event described in Section
409A(a)(2)(A)(v) of the Code and the regulations thereunder, such delivery shall
take place as soon as practicable following the date of the applicable
Termination of Service. Nothing in this Agreement, including Section 5, shall
preclude the Company from settling upon a Change of Control the Units that are
not replaced by a Replacement Award, to the extent effectuated in accordance
with Treas. Regs. § 1.409A-3(j)(ix).
______________________________


2 Continued vesting language included in Terms and Conditions of grant to
Chairman and CEO and Chief Technology Officer





--------------------------------------------------------------------------------







5.    Change of Control. The provisions of this Section 5 shall govern vesting
of the Units upon a Change of Control.
(a)    Upon the occurrence of a Change of Control, notwithstanding any other
provision of this Award Certificate (but subject to Section 5(d)), the number of
Units subject to this Award Certificate (determined in accordance with Section
5(b)) shall vest in full, except to the extent that you are granted a
Replacement Award in respect of the Units. In the event that no Replacement
Award is so provided to you, the Units shall be converted into a cash account
(based on the number of Units as of the date of the Change of Control
(determined in accordance with Section 5(b)) and the value per Share as of the
Change of Control), which shall accrue interest at the applicable federal
short-term rate provided for in Section 1274(d)(1)(A) of the Code, and be
settled in accordance with Section 4 above. For clarity, such account shall be
fully vested as of the Change of Control, in no event shall the amount of such
account be increased or decreased as a result of the circumstances of a
subsequent Termination of Service, and the provisions of Section 2 relating to
Dividend Equivalent Payments shall cease to apply following conversion of the
Units into a cash account.
(b)    For purposes of this Section 5, the number of Units subject to this Award
Certificate as of a Change of Control shall be determined in accordance with the
following rules:
(i)    If the date of the Change of Control is after August 31, 2017 and prior
to September 1, 2018, the number of Units subject to this Award Certificate as
of such Change of Control shall be the Initial Number of Units.
(ii)    If the date of the Change of Control is after August 31, 2018 and prior
to September 1, 2019, the number of Units subject to this Award Certificate as
of such Change of Control shall be the sum of (x) 67% of the Initial Number of
Units plus (y) 33% of the number of Units that would have become eligible for
vesting under Section 3(b) above, if Goal achievement were measured solely based
upon the degree of achievement of the fiscal year 2018 goals (assuming for this
purpose that the Section 162(m) Performance Goal was achieved), the
determination of such achievement to be made by the Committee no later than the
date of the Change of Control, it being understood that to the extent that all
necessary performance results are not available as of such date, the Committee
shall make a good faith estimate.
(iii)    If the date of the Change of Control is after August 31, 2019 and prior
to September 1, 2020, the number of Units subject to this Award Certificate as
of such Change of Control shall be the sum of (x) 34% of the Initial Number of
Units plus (y) 66% of the number of Units that would have become eligible for
vesting under Section 3(b) above, if Goal achievement were measured solely based
upon the degree of achievement of the fiscal year 2018 and the fiscal year 2019
goals (assuming for this purpose that the Section 162(m) Performance Goal was
achieved), the determination of such achievement to be made by the Committee no
later than the date of the Change of Control, it being understood that to the
extent that all necessary performance results are not available as of such date,
the Committee shall make a good faith estimate.
(iv)     If the date of the Change of Control is after August 31, 2020 and on or
before November 30, 2020, the number of Units subject to this Award Certificate
as of such Change of Control shall be determined pursuant to Section 3 based on
actual performance (and the Committee shall make the applicable performance
determinations no later than the date of the Change of Control, it being
understood that to the extent that all necessary performance results are not
available as of such date, the Committee shall make a good faith estimate).
(v)    [Notwithstanding the foregoing provisions of this Section 5(b), if you
have incurred a Termination of Service that is a Proration Event before the date
of a Change of Control, the number of Units subject to this Award Certificate as
of such Change of Control shall be determined by multiplying the number of Units
determined in accordance with the rules set forth in the preceding paragraphs of
this Section 5(b) by the Proration Fraction.3]
(c)    If you experience (x) a Termination without Cause, (y) a Termination of
Service by reason of Retirement, death or Disability or (z) a termination under
circumstances entitling you to severance benefits under a constructive
termination provision (including, without limitation, a “good reason” provision
or a constructive “involuntary termination” provision) of an agreement, plan or
program covering you, in all cases, at any time following a Change of Control,
the applicable Replacement Award shall vest in full.


______________________________


3 Section 5(b)(v) included in Terms and Conditions of grant to all members of
the Executive Team and Operations Council other than the Chairman and CEO and
Chief Technology Officer]





--------------------------------------------------------------------------------





(d)    Notwithstanding any other provision hereof or of the Plan, if the
transactions contemplated by the Merger Agreement are consummated, each Unit
shall be converted (with the number of Units to be so converted determined in
accordance with Section 5(b)) into a cash-denominated award with an initial
value per converted Unit equal to the Merger Consideration (as defined in the
Merger Agreement), accruing interest from the Effective Time until the
settlement date at the rate set forth in Section 5(a) and subject to the same
provisions (including the provisions of Section 5(c) and the provisions of
Section 4) as would apply to a qualifying Replacement Award (other than those
specific to an equity-based instrument).


6.    Withholding; Section 409A.
(a)    Notwithstanding any other provision of this Award Certificate, your right
to receive the Dividend Equivalent Payment and to receive Shares in settlement
of any Units is subject to withholding of all taxes that are required to be paid
or withheld in connection with such Dividend Equivalent Payment or the delivery
of such Shares. Unless the Committee determines otherwise, withholding of taxes
in connection with the delivery of Shares in settlement of the Units shall be
satisfied by withholding by the Company of that number of whole Shares having a
Fair Market Value on the date of withholding equal to the minimum amount
required to be withheld. If you are subject to any taxes in connection with the
Units or the Dividend Equivalent Payment in more than one jurisdiction, you
acknowledge that the Company may be required to withhold or account for taxes in
more than one jurisdiction.
(b)    This Award Certificate is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and, with
respect to amounts that are subject to Section 409A of the Code, it is intended
that this Award Certificate be administered in all respects in accordance with
Section 409A of the Code. In no event may you, directly or indirectly, designate
the calendar year of any payment to be made hereunder. Notwithstanding any
provision of the Plan or this Award Certificate to the contrary, in the event
that you are a “specified employee” within the meaning of Section 409A of the
Code (as determined in accordance with the methodology established by the
Company), amounts that constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code that would otherwise be payable during
the six-month period immediately following your Separation from Service, to the
extent required by Section 409A of the Code, shall instead be paid or provided
on the first business day after the date that is six months following your
Separation from Service (but in no event later than the scheduled settlement
date pursuant to Section 4). If you die following your Separation from Service
and prior to the payment of any amounts delayed on account of Section 409A of
the Code, such amounts shall be paid to the personal representative of your
estate or your beneficiary within 30 days after the date of your death.
7.    Recoupment Policy. Notwithstanding any other provision of this Award
Certificate, the Units shall be subject to the terms of the Company’s Recoupment
Policy, which is hereby incorporated herein by reference.
8.    No Right to Continued Employment or Service. This Award Certificate shall
not limit or restrict the right of the Company or any Affiliate to terminate
your employment or service at any time or for any reason.
9.    Effect of Award Certificate; Severability. This Award Certificate shall be
binding upon and shall inure to the benefit of any successor of the Company. The
invalidity or unenforceability of any provision of this Award Certificate shall
not affect the validity or enforceability of any other provision of this Award
Certificate.
10.    Amendment. The terms and conditions of this Award Certificate may not be
amended in any manner adverse to you without your consent.
11.    Plan Interpretation. This Award Certificate is subject to the provisions
of the Plan, and all of the provisions of the Plan are hereby incorporated into
this Award Certificate. If there is a conflict between the provisions of this
Award Certificate and the Plan, the provisions of the Plan govern. If there is
any ambiguity in this Award Certificate, any term that is not defined in this
Award Certificate, or any matters as to which this Award Certificate is silent,
the Plan shall govern, including, without limitation, the provisions of the Plan
addressing construction and governing law, as well as the powers of the
Committee, among others, to (a) interpret the Plan, (b) prescribe, amend and
rescind rules and regulations relating to the Plan, (c) make appropriate
adjustments to the Units in the event of a corporate transaction, and (d) make
all other determinations necessary or advisable for the administration of the
Plan.


12.    Electronic Delivery. The Company may, in its sole discretion, elect to
deliver any documents related to the Units granted to you under the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.







--------------------------------------------------------------------------------





13.    Governing Law. All questions concerning the construction, validity and
interpretation of the Units and the Plan shall be governed and construed
according to the laws of the State of Delaware, without regard to the
application of the conflicts of laws provisions thereof. Any disputes regarding
the Units or the Plan shall be brought only in the state or federal courts of
the State of Delaware.







